HEDRICK, Judge.
Motions to dismiss the Attorney General’s appeal as being interlocutory in nature were filed in this Court by both Duke Power Company and the North Carolina Utilities Commission. Furthermore, in the Commission’s motion to dismiss it is noted that by order dated 16 April 1974, the Commission reconsidered the application filed by Duke and modified its order of 19 December 1973 to provide “that the coal cost and adjustment clause granted Duke should be subject to refund with interest and undertaking for refund pending final determination and order in Docket No. E-7, Sub 161.”
The right of appeal from any final order or decision of the North Carolina Utilities Commission is expressly granted by G.S. 7A-29. Thus, the only question for our determination is whether the order appealed from in the instant case is a final order. A careful examination of the language contained within the order entered on 19 December 1973, manifests the fact that this order is interim in nature and not intended to be a final disposition of this matter. The interlocutory character of this order is exemplified by the following statement appearing in the conclusion of the Commission:
“However, recognizing the fact that there has been no hearing and no opportunity for complaints, testimony or cross-examination, the Commission deems it appropriate to consolidate this Docket (E-7, Sub 161) with the pending rate increase Docket (E-7, Sub 159) to afford opportunity for further review and final disposition of a fuel cost clause *499as a part of the consideration of all rates of Duke.” (Emphasis added.)
Similar language appearing at the end of the order reinforces our determination that this is not a final order as required by G.S. 7A-29. Therefore, the appeal is
Dismissed.
Judges Morris and Baley concur.